 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmericanOpticalCorporationand InternationalUnion of Operating Engineers,Local 877, AFL-CIO, Petitioner.Case 1-RC-12472June19, 1973DECISION ON REVIEWBy CHAIRMAN MILLERAND MEMBERSFANNINGAND PENELLOOn February 16, 1972, the Regional Director forRegion 1 issued a Decision and Direction of Electionin which he found appropriate a unit of powerhouseemployees at the Employer's Southbridge, Massachu-setts, operations, including a technician and exclud-ing three maintenance mechanics who work in thepowerhouse. Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Petitionerfiled a timely request for review of the RegionalDirector's Decision on the grounds that, in resolvingthe above unit placementissues,he made findings offact which are clearly erroneous and departed fromofficially reported precedent. The Employer filed op-position to the Petitioner's request for review.'By telegraphic order dated March 26, 1973, theNationalLaborRelationsBoard granted thePetitioner's request for review as it related to the unitplacement of the three maintenance mechanics inquestion, denied it as to the technician, and stayed theelection pending decision on review. Thereafter, theEmployer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, As amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe Employer's brief on review, and makes the follow-ing findings:The Employeris engaged in the manufacture, sale,and distribution of optical products and equipment.In its Southbridge operations the Employer has a totalcomplement of approximately 4,500 employees in acomplex of 50 buildings. The powerhouse, located ina separate building, is the central source of water,steam, compressed air, and electricity used in theplant complex. Permanently assigned to work in thepowerhouse, under the direction of the chiefengineer,1The Employer also filed a request for review of the Regional Director'sfinding that a separate unit of powerhouse employees was appropriate, apartfrom other production and maintenance employees.By telegraphic orderdatedMarch 26, 1973, the Employer's request for review was denied asraising no substantial issues warranting reviewis a complement of 12 employees:4 engineers,4 fire-men, atechnician, and the 3 maintenance mechanicswhose unit placement is here in issue.As found by the Regional Director, the Employerhas a largenumber ofmaintenancemechanics whoare assignedto work at various locations throughoutthe plant complex and are treated as a separate groupfor seniority purposes. However, the threemainte-nance mechanics assigned to work in the powerhouseshare the same immediate supervision as other power-house employees. Contrary to the Regional Director'sfinding that those assigned to the powerhouse fre-quently work interchangeably with the other mainte-nancemechanics at the plant complex, our review ofthe record reveals that the three permanentlyassignedto the powerhouse do not perform mechanical main-tenance functions elsewhere in the complex and thatothermaintenancemechanics spend buta minimalamount of time performing duties in the powerhouse,principally in emergency situations and in connectionwith new installations of equipment. Further, al-though there is no regular progression from the pow-erhousemaintenance mechanic assignment to thejobs of fireman and engineer, mechanicsso assigned,because of their powerhouse experience, upon obtain-ing the required state licenses, have in fact advancedto such jobs.Upon the facts of this case, we are satisfied that theinterestsof the three maintenance mechanics in dis-pute are so closely allied with those of other power-house employees as to require their inclusion in thedepartmental powerhouse unit found appropriate bythe Regional Director .2The unit, as modified to include these employees, isdescribed as follows:All powerhouseengineersand firemen employedby the Employer at its 14 Mechanic Street,Southbridge,Massachusetts facility, includingmaintenancemechanics and the technician as-signed to the powerhouse, but excluding all otheremployees, guards and supervisors as defined inthe Act.Accordingly, the case is remanded to the RegionalDirector for the purpose of conducting an electionpursuant to his Decision and Direction of Election, asmodified herein, except that the payroll period fordetermining eligibility shall be that immediately pre-ceding theissuancedate of this Decision.[Excelsiorfootnote omitted from publication.]2CaliforniaInstituteof Technology,192 NLRB 582,Parke Davis& Co.,173NLRB 313.204 NLRB No. 56